Title: From George Washington to Major General Nathanael Greene, 12 September 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Head Quarters [West Point] September 12th 1779
        
        I am not sure that I rightly understood you when you talked of the Boats at Albany. If you did not say that, you had already ordered a number from thence, it is my wish that you should do it immediately; and of such kinds (if there are more than one kind) as will answer the purposes we were talking of. It may be necessary also, to turn your attention a little to the proper kind of plank for like purposes. I am Yrs Sincerely
        
          Go. Washington
        
        
          P.S. I have forgot the report you made me respecting the Boats in Connecticut River & elsewhere please to repeat it.
        
      